DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
Claim Objections
Claims 1-9 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. There is an extraneous comma at the end of the “applying” step.

Claims 2-9. These claims are objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3. The term "about" is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP § 2173.05(b).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Suehiro et al., U.S. Patent No. 5,480,536 [hereinafter Suehiro] in view of Yin, CN 104532306 A. A machine translation was used for Yin.
Claim 1. 
I. Suehiro
A method of forming a wear-resistant coating on an article (hard chrome plating; Suehiro abstract, col. 1 ll. 16-25, col. 3 ll. 47-60), the method comprising: 
depositing a chromium coating on the article (depositing chrome; Suehiro col. 3 l. 47 – col. 4 l. 32);
heating the coated article to enhance a plurality of through-cracks within the chromium coating (heat treatment which promotes cracks; Suehiro col. 4 l. 33- col. 6 l. 25);
applying a liquid filler material to the coated article such that at least one of the plurality of through-cracks is at least partially occupied by the filler material (cracks impregnated by resin; Suehiro col. 4 ll. 40-50, col. 6 l. 26 – col. 8 l. 39); and
solidifying the liquid filler material (curing; Suehiro col. 8 ll. 40-47).
II. Trivalent – Yin
Suehiro is silent on trivalent chromium.
However, Yin teaches a method comprising forming a hard chromium coating with high hardness, low friction coefficient, and excellent wear resistance. Yin abstract, p. 3. Yin teaches that hexavalent chromium (like what is used in Suehiro) has serious pollution problems and has harmful effects on the human body. Id. Yin further teaches the method comprising using trivalent chromium which “has the characteristics of non-toxic, harmless, non-corrosive and Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s method comprising using hexavalent chromium with Yin’s method comprising using trivalent chromium having “unparalleled superiority in terms of process performance or environmental protection.”

Claim 2. The aforementioned prior art teaches the method of claim 1, wherein the trivalent chromium coating is electrodeposited from a trivalent chromium electrolyte (rejected for similar reasons stated in the claim 1 rejection).

Claim 3. The aforementioned prior art teaches the method of claim 1, wherein the heating step is performed at a temperature ranging from 205°F to about 800°F (preferred 220-300°C). Suehiro col. 5 ll. 3-30. 

Claim 4. The aforementioned prior art teaches the method of claim 1, wherein the filler material is selected from the group consisting of fluoropolymers, epoxy resins, polyimide resins, epoxy-based film lubricants, phenolic-based film lubricants, and combinations thereof (epoxy resins). Suehiro col. 6 ll. 26-44.

.

Claim 5 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Suehiro as applied to claim 4 above, and further in view of Toth et al., U.S. Patent App. Pub. No. 2018/0010689 A1 [hereinafter Toth].
Claim 5. Suehiro does not explicitly teach the method of claim 4, wherein the filler material further comprises particulate materials selected from the group consisting of silicon carbide, boron nitride, chromium carbide, tungsten carbide, diamond, and combinations thereof.
However, Toth teaches that solid lubricants such as boron nitride may “enhance lubrication, sliding properties, scuff resistance, or other performance characteristics.” Toth [0016]. Toth further teaches that metal powders may be used as solid lubricants, thus a person having ordinary skill in the art that a powder form may be used for the solid lubricants, including boron nitride. Id.


Claims 6 and 9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Suehiro as applied to claim 1 above, and further in view of Hawkins, U.S. Patent No. 7,101,589 B1.
Claim 6. Suehiro does not explicitly teach (claim 6) the method of claim 1, wherein applying the filler material comprises a spraying painting, filming, or dip-coating technique.
However, Suehiro does teach soaking by immersing the workpiece in the impregnating resin. Suehiro col. 7 ll. 26-61.
Hawkins teaches that a resin may be applied by either immersing or spraying, making the two suitable substitutes. Hawkins col. 5 l. 50 – col. 6 l. 3.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s soaking with Hawkins’s spraying to yield the predictable result of applying the resin.

Claim 9. Suehiro does not explicitly teach the aforementioned prior art teaches the method of claim 1, wherein each of the plurality of through-cracks is at least partially occupied by the filler material. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by filling in each crack in order to maximize the benefits of the filler material.

Claim 7 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Suehiro as applied to claim 1 above, and further in view of Roach et al., U.S. Patent App. Pub. No. 2016/0153287 A1 [hereinafter Roach].
Claim 7. Suehiro does not explicitly teach the method of claim 1 and further comprising: machining the coated article prior to applying the material.
However, Roach teaches a method comprising an initially thicker plated layer in order to allow “for more aggressive machining . . . to achieve the desired surface roughness, tolerances, etc.” Roach [0091], [0097], [0110], [0123].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Roach’s method comprising machining “to achieve the desired surface roughness, tolerances, etc.”

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HO-SUNG CHUNG/Examiner, Art Unit 1794